                                Case 1:18-cv-11339-DLC Document 1-1 Filed 12/05/18 Page 1 of 3
                                                        Exhibit A to the Complaint
Location: New York, NY                                                                                IP Address: 67.243.217.1
Total Works Infringed: 51                                                                             ISP: Spectrum
 Work        Hash                                        Site                UTC          Published         CRO App. File   CRO Number
                                                                                                            Date
 1           8578E84315C1726CA00BD19A6FB228412A348BC0    Blacked             10/16/2018   08/23/2017        10/10/2017      PA0002086163
                                                                             04:10:33
 2           03FCA7413DBF56D8E3AC2200A1E056B87985B609    Tushy               04/28/2018   04/26/2018        06/19/2018      PA0002126639
                                                                             14:31:25
 3           0618DD61DD8B80E968FB816BE1205BD784006B4B    Vixen               09/15/2018   09/14/2018        11/01/2018      17094105331
                                                                             01:38:16
 4           097F3D08B5C5DDCC34B253B94F3F3E7D04E93E77    Blacked             08/15/2018   02/09/2018        03/02/2018      PA0002104745
                                                                             01:06:21
 5           190306A32526F5F23C30DF8C72FA6E6DF8379A4B    Blacked             06/07/2018   10/22/2017        11/21/2017      PA0002063627
                                                                             00:06:40
 6           1955DF5BFBEC5C70C682AE206E2209755F572760    Blacked             04/03/2018   06/14/2017        07/07/2017      PA0002070824
                                                                             03:01:30
 7           1A39E8D1A9F6C849073CE98ED44EE8183CD834F2    Blacked             08/08/2018   03/01/2018        04/12/2018      PA0002091580
                                                                             02:48:48
 8           1D3C4E5D3BC8C277A7728459A56D47ECFE6AD240    Tushy               09/21/2018   01/16/2018        01/24/2018      PA0002101757
                                                                             02:47:34
 9           1FDA7CDB777A9CCFD94FD57D7605D32EF81731F4    Tushy               06/10/2018   06/10/2018        07/14/2018      PA0002128387
                                                                             19:25:39
 10          2318369BA580F94E503252129C2BE2610F546255    Tushy               07/01/2018   06/30/2018        07/26/2018      PA0002112157
                                                                             15:45:01
 11          288E3230468D4D5ECB37B134C2B34F494EABA720    Tushy               10/15/2018   07/10/2018        08/07/2018      PA0002132397
                                                                             02:07:54
 12          2CD9810A3E3426D2595BD4D10B8F7E1B5E3BD0A1    Vixen               08/21/2018   07/18/2018        09/01/2018      PA0002119684
                                                                             23:09:31
 13          3B5D9E3A6A6E4F83B8D2901A1EB499CF979FB68A    Blacked             07/16/2018   07/14/2018        08/07/2018      PA0002131895
                                                                             00:58:24
 14          3B966541493949E2F48A2034CCAB2FFDF9719718    Vixen               07/18/2018   01/19/2018        03/02/2018      PA0002104769
                                                                             01:46:07
 15          3BDD484D8950336CB8885552339DB88355DF7EEB    Blacked             04/11/2018   04/10/2018        05/23/2018      PA0002101304
                                                                             22:37:32
 16          3E7F8AA5557DEAB0E3A3246CC9DA006C63423374    Blacked             06/06/2018   10/27/2017        11/27/2017      PA0002098016
                                                                             23:56:38
                          Case 1:18-cv-11339-DLC Document 1-1 Filed 12/05/18 Page 2 of 3
Work   Hash                                       Site         UTC          Published      CRO App. File   CRO Number
                                                                                           Date
17     43484134D4259093B9E6C9DCAECCE5C46E67A30C   Tushy        08/12/2018   07/20/2017     08/11/2017      PA0002046869
                                                               20:07:15
18     43EE7035624FDA611EC63494F9FCBB78FA578F75   Tushy        08/14/2018   08/14/2018     09/01/2018      PA0002119587
                                                               23:53:27
19     5256B65E523BCBE18B3BA99EFB719D22C52EAE24   Vixen        07/29/2018   07/28/2018     09/01/2018      PA0002119572
                                                               02:41:44
20     54A917617FD97D7134FD1A57B1BFD994C61F5AFD   Vixen        05/15/2018   06/23/2017     07/07/2017      PA0002070829
                                                               02:37:51
21     5BFE637521EFB20903511448DBBDA086387CEB48   Vixen        04/28/2018   04/24/2018     06/19/2018      PA0002126671
                                                               03:08:34
22     5CF8ACF22C5843DABAFCAB2361A1D5D07E5821EE   Blacked      04/08/2018   02/19/2018     03/02/2018      PA0002104735
                                                               16:09:48
23     62262C61602C01235FC02017D912EEDBFD38EA22   Vixen        09/03/2018   09/01/2018     11/01/2018      17094105581
                                                               17:26:39
24     6316F02D3EC9766C1421069B2242E2AE56DD6EA4   Vixen        06/25/2018   06/23/2018     07/26/2018      PA0002112155
                                                               02:26:47
25     664EE12160D3921C7DE95C16999DE82E95FA7741   Tushy        07/22/2018   01/31/2018     02/20/2018      PA0002104182
                                                               21:35:38
26     6812B1755573BDF95745FDCE9FF96074A7D862AD   Blacked      05/24/2018   05/24/2018     07/14/2018      PA0002128376
                                                               23:15:06
27     6EA3FD7F30929CC42BF2F8291365E3068C11543A   Tushy        05/23/2018   05/21/2018     07/14/2018      PA0002131769
                                                               17:46:12
28     6F7F2747E89912D8C18566274565E417A1960FB7   Blacked      07/05/2018   07/04/2018     08/07/2018      PA0002131913
                                                               00:40:06
29     71D79C9682AA689CB51FF049D3E49C9688D5BFB6   Blacked      04/06/2018   09/02/2017     09/15/2017      PA0002052847
                                                               15:49:07
30     762449C64B6C5833DC12E5B7BB3DA3D2954BEB45   Blacked      05/16/2018   05/15/2018     06/19/2018      PA0002126654
                                                               02:15:06
31     823A7162BA082516F12631D88A05996DB8DA64A9   Blacked      07/22/2018   07/19/2018     09/05/2018      PA0002135006
                                                               03:48:22
32     84D82A3233F73E28288117A6708C0F06532AE398   Blacked      06/10/2018   06/09/2018     07/14/2018      PA0002130453
                                                               06:58:37
33     872A849502C2254D305F9ADE13F9905E74838C88   Blacked      08/27/2018   04/30/2017     06/15/2017      PA0002037580
                                                               17:23:52
34     8A8DF88281CE0785D71C06AF8B975C595E038709   Blacked      10/12/2018   10/12/2018     10/28/2018      PA0002130455
                                                               21:48:22
                          Case 1:18-cv-11339-DLC Document 1-1 Filed 12/05/18 Page 3 of 3
Work   Hash                                       Site          UTC          Published     CRO App. File   CRO Number
                                                                                           Date
35     8C8AB336816360442399E882FD45D01724315BFE   Blacked       06/18/2018   09/12/2017    09/15/2017      PA0002052846
                                                                05:28:34
36     96964CD2E4F8BAF8EE290DC33962B3A520BDA4E7   Tushy         04/03/2018   08/04/2017    08/17/2017      PA0002077666
                                                                03:13:32
37     A5DA523CE6546680FB93917F0A95AB56460A3877   Blacked       03/27/2018   03/26/2018    04/12/2018      PA0002091525
                                                                22:12:50
38     A94B6B7F8EA91FFB3C7E4B878BDD92F5C0D97069   Tushy         04/14/2018   03/02/2018    04/17/2018      PA0002116728
                                                                17:14:24
39     A9FA6BCB00C883739E7D72755145D97C30645E40   Tushy         06/22/2018   10/13/2017    10/19/2017      PA0002058299
                                                                03:22:50
40     AE38F5BECFDCCB6C6F3287C6A70A5664D0A965E0   Blacked Raw   08/24/2018   06/06/2018    07/14/2018      PA0002128447
                                                                01:52:59
41     B2C23D9729A2336B1E117DE76AD3DADCC6F79B21   Blacked       05/01/2018   04/30/2018    05/24/2018      PA0002101364
                                                                03:11:30
42     CE3D211E16559B8356A1306181381D8A1E7F98F3   Blacked       06/06/2018   11/11/2017    11/27/2017      PA0002098000
                                                                02:06:24
43     D63FB06AF6B302DA4424F4FE9C18954ADA910F75   Tushy         06/21/2018   06/20/2018    08/07/2018      PA0002132405
                                                                23:40:06
44     E3D7FA29C9F6754E16C7D1FEFDF33C64C064617B   Vixen         05/29/2018   05/29/2018    07/14/2018      PA0002128390
                                                                21:55:08
45     E54618D0F31D450D08F63E9C3CA1FD302DB64881   Blacked       05/28/2018   06/24/2017    07/07/2017      PA0002070822
                                                                19:16:22
46     E84FDBF0913E0C6E15B2F73D36F96D3027B82BE2   Vixen         05/23/2018   05/19/2018    07/14/2018      PA0002128156
                                                                15:00:20
47     EA39AD116E1AD82A259908E827ABCC1AAF1D19D5 Vixen           07/21/2018   04/09/2017    06/05/2017      PA0002052836
                                                                02:21:41
48     EF485D5F3AE56A95C100904DCBEFECAB1CAB8D8B   Blacked       06/12/2018   10/07/2017    10/19/2017      PA0002058300
                                                                01:29:24
49     F94D293EABA667A2333C86C17E642EF4A656578E   Vixen         09/25/2018   11/10/2017    12/04/2017      PA0002097978
                                                                02:26:54
50     FAEA8398C835E15B0A64F8D8AAC68B284D70300A   Blacked       10/15/2018   08/18/2018    09/05/2018      PA0002135664
                                                                02:13:40
51     FCC6E64C53FFBAC958B981F6F6C66DECC1071B58   Tushy         04/17/2018   04/16/2018    06/18/2018      PA0002126681
                                                                03:30:44
